                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

ANTHONY HICKEY,                                )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.:    3:21-CV-88-TAV-HBG
                                               )
CORE CIVIC MEDICAL STAFF,                      )
                                               )
              Defendant.                       )


                                MEMORANDUM OPINION

       The Court is in receipt of a pro se prisoner’s civil rights complaint under 42 U.S.C.

§ 1983 [Doc. 1], and a motion for leave to proceed in forma pauperis [Doc. 4].

       Plaintiff’s complaint alleges a denial of adequate medical care at the Trousdale

Turner Correctional Complex. The general venue statute for federal district courts provides

in relevant part, as follows:

              A civil action may be brought in—(1) a judicial district in
              which any defendant resides, if all defendants are residents of
              the State in which the district is located; (2) a judicial district
              in which a substantial part of the events or omissions giving
              rise to the claim occurred, or a substantial part of property that
              is the subject of the action is situated; or (3) if there is no
              district in which an action may otherwise be brought as
              provided in this section, any judicial district in which any
              defendant is subject to the court’s personal jurisdiction with
              respect to such action.

28 U.S.C. § 1391(b)(1)-(3). A federal district court may transfer a civil action to any

district or division where it could have been filed originally “in the interest of justice.”

28 U.S.C. § 1406(a).




     Case 3:21-cv-00224 Document 5 Filed 03/16/21 Page 1 of 2 PageID #: 17
      Trousdale Turner Correctional Complex is located in Trousdale County, Tennessee.

Trousdale County lies within the Nashville Division of the Middle District of Tennessee.

See 28 U.S.C. § 123(b). The Court therefore concludes that the proper venue for this case

is the Nashville Division of the Middle District of Tennessee.

      Accordingly, the Clerk will be DIRECTED to transfer this action to the Nashville

Division of the Middle District of Tennessee and CLOSE this Court’s file.

      ENTER:


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE




                                            2
     Case 3:21-cv-00224 Document 5 Filed 03/16/21 Page 2 of 2 PageID #: 18
